23 So.3d 1251 (2009)
William NEVERS, Appellant,
v.
ELECTRIC MOBILITY CORPORATION, a New Jersey Corporation, Appellee.
No. 3D08-2358.
District Court of Appeal of Florida, Third District.
December 9, 2009.
Rehearing Denied January 20, 2010.
Phillip J. Goldstein, Miami; Hersch & Talisman and Patrice A. Talisman, Coconut Grove, for appellant.
Wilson, Elser, Moskowitz, Edelman, Dicker and Anthony P. Strasius and Edgardo Ferreyra, Jr., Miami, for appellee.
Before WELLS, CORTIÑAS, and LAGOA, JJ.
PER CURIAM.
Affirmed. See Tengbergen v. State, 9 So.3d 729, 736 (Fla. 4th DCA 2009) (citing Nardone v. State, 798 So.2d 870, 874 (Fla. 4th DCA 2001)).